Citation Nr: 0726582	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-05 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral inguinal hernias.

2.  Entitlement to an increased rating for right shoulder 
tendonitis with rotator cuff tear and capsulitis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right ankle 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1983 until 
August 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Anchorage, Alaska, which denied entitlement to evaluations in 
excess of 10 percent for the veteran's service-connected 
right shoulder and right ankle disabilities.  This matter 
also comes before the Board from an August 2005 rating 
decision of the RO in Reno, Nevada, which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for bilateral inguinal hernia.


FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for bilateral inguinal hernias.

2.  The evidence added to the record since September 2002, 
when viewed by itself or in the context of the entire record, 
is cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.

3.  Throughout the rating period on appeal, the veteran's 
right shoulder tendonitis with rotator cuff tear and 
capsulitis has been productive of complaints of pain; 
objectively, the evidence reveals limitation of motion at 
shoulder level, with findings of pain.

4.  Throughout the rating period on appeal, the veteran's 
right ankle arthritis has been productive of complaints of 
pain; objectively, the evidence reveals no more than moderate 
limitation of motion.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for bilateral hernias is final.  38 U.S.C.A. 
§§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the September 2002 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
bilateral inguinal hernias have not been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159 (2006).

3.  The veteran's right shoulder tendonitis with rotator cuff 
tear and capsulitis is 20 percent disabling according to 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Codes 5024-5203, 5201 (2006).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right ankle arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5010-5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of April 2004, July 2004, February 2005, and February 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Moreover, 
a communication dated in March 2006 
informed the veteran of the laws pertaining to disability 
ratings and effective dates.   

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for bilateral inguinal hernia, the 
Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 
(2006).  That case addresses notice requirements specific to 
new and material claims.  Essentially, under Kent, the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

In the present case, the February 2005 notice letter 
satisfies the requirements under Kent.  

As to all claims on appeal, it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The AOJ 
letters noted above informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Furthermore, reports 
of VA post service treatment and examination are of record.  
Moreover, documents associated with a disability 
determination of the Social Security Administration are 
includes in the claims folder.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at hearings before the 
RO and at a May 2007 hearing before the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Further regarding the duty to assist, the Board notes that at 
the May 2007 hearing, the veteran's accredited representative 
appears to have requested that the veteran be afforded x-rays 
of his right ankle.  That request has been considered, but 
the Board finds that the duty to assist under the VCAA does 
not require that such radiographic studies be arranged.  
Indeed, the veteran is already service-connected for right 
ankle arthritis, so there is no dispute as to its existence.  
The question for consideration is the severity of the 
symptoms arising from the arthritis, and this can be 
appropriately evaluated based on the VA and private clinical 
records already associated with the claims folder.  There is 
no indication of outstanding clinical records, nor has the 
veteran contended such.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  New and material evidence- bilateral inguinal hernia

The veteran is claiming entitlement to service connection for 
a bilateral inguinal hernia.  The Board observes that a 
rating decision denying service connection was issued in 
February 1991, and was confirmed in May 1991.  The veteran 
appealed that decision, and the matter was ultimately denied 
by the Board in January 1996.  That Board decision is final.  
See 38 C.F.R. § 7104.  Moreover, while the veteran requested 
in March 2002 that his hernia claim be reopened, such request 
was denied by the RO in a September rating decision.  The 
veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for bilateral inguinal hernia.  In this vein, the 
Board notes that it appears from the November 2006 
supplemental statement of the case that the RO reopened the 
claim.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Under the regulations, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The pertinent evidence of record at the time of the last 
final September 2002 rating action denying the veteran's 
request to reopen his hernia claim had also been present in 
the record at the time of the initial final denial by the 
Board in 1996.  Such evidence included service medical 
records, VA treatment reports, and statements from lay 
persons, including the veteran himself.  While a March 1991 
lay statement from a fellow serviceman reported that the 
veteran experienced groin problems during active service, the 
service medical records did not reveal any complaints or 
treatment for right or left inguinal hernia.  The post-
service evidence included a December 1990 VA examination 
report indicating a diagnosis of right inguinal hernia, and 
an operation was performed in 1991.  

Although the December 1990 VA examination report revealed the 
veteran's complaints of inguinal discomfort over a period of 
6 months, dating back to service, the evidence in the claims 
file in September 2002 did not contain any etiological 
opinions causally relating the post-service diagnosis to the 
veteran's active duty.  
Such lack of etiological evidence was the basis for the 
original final denial by the Board in 1996.  As the evidence 
of record at the time of the last final denial in September 
2002 was essentially duplicative of that considered in 1996, 
the veteran's request to reopen his claim was denied.

Evidence added to the record since the time of the last final 
denial in September 2002 includes additional VA and private 
treatment and examination reports.  Such reports show that 
the veteran underwent another hernia operation in 2001.  
Moreover, at his May 2007 hearing before the undersigned, the 
veteran stated that he had undergone other hernia surgeries.  
This evidence was not previously before agency 
decisionmakers.  However, it essentially duplicates evidence 
previously in the file, which already showed current 
disability.  As the newly submitted evidence does not contain 
any competent opinions addressing the question of whether the 
veteran's current hernia disabilities are causally related to 
active service, it does not relate to an unestablished fact 
necessary to substantiate the claim.  Consequently, the Board 
finds that the criteria under 38 C.F.R. § 3.156(a) have not 
been satisfied, and the veteran's request to reopen a claim 
of entitlement to service connection for bilateral inguinal 
hernias is denied.  

II.  Increased rating- right shoulder tendonitis with rotator 
cuff tear and capsulitis

At the outset, it is observed that the diagnostic criteria 
concerning the shoulders distinguish between major and minor 
extremities.  For the sake of clarity, it is noted that the 
May 2004 VA examination shows the veteran to be right-handed.  
As such, the criteria pertinent to the major extremity are 
for consideration in the analyses that follow.

Where service connection has already been established and an 
increase in the disability rating is at issue, such as here, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent rating for his right shoulder 
disability pursuant to Diagnostic Code 5024-5203.  Diagnostic 
Code 5024, concerning tenosynovitis is rated based on 
limitation of motion of the affected parts, as arthritis, 
degenerative, except for gout, which is rated under 5002.  As 
gout has not been evidenced here, the sole concern is 
limitation of motion.  

Limitation of arm motion is addressed under Diagnostic Code 
5201.  That Code section provides a minimum 20 percent rating 
where the evidence demonstrates limitation of arm motion of 
the major or minor extremity at the shoulder level.  

In the present case, the Board finds support for a 20 percent 
evaluation based on limitation of motion.  Indeed, VA 
examination in May 2004 revealed right shoulder flexion to 60 
out of 180 degrees.  He also had 60 out of 180 degrees of 
abduction and adduction.  He had 20 degrees of extension, 
with 50 degrees being normal, and 80 degrees of external 
rotation, with 90 degrees being normal.  Internal rotation 
was to a full 90 degrees.  

The above findings indicate significant right shoulder 
limitation of motion, warranting the next-higher 20 percent 
evaluation.  Moreover, in so finding, the Board has 
considered additional functional limitation due to factors 
such as pain, weakness, fatigability and incoordination.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Here, the VA examiner in May 2004 
indicated that the veteran had pain and markedly decreased 
painful movement.  Moreover, an earlier April 2004 outpatient 
treatment record revealed painful hesitation when the veteran 
lowered his arm to the side.  Additional VA clinical records 
dated through 2006 also reflect consistent complaints of 
pain.  For example, a November 2006 record shows complaints 
of constant pain.  The veteran has also reported right 
shoulder pain in correspondence to VA, in documents 
associated with an SSA disability determination, and in 
hearings before the RO and the undersigned Veterans Law 
Judge.  In light of this reported pain, verified by objective 
findings, and accompanied by evidence of limited motion, the 
next-higher 20 percent evaluation under Diagnostic Code 5201 
is justified.

While a 20 percent evaluation is warranted here for the 
veteran's right shoulder tendonitis with rotator cuff tear 
and capsulitis, an evaluation in excess of that amount is not 
for application.  Indeed, to achieve a 30 percent rating 
under Diagnostic Code 5201, the evidence must show limitation 
of motion of the major extremity to midway between side and 
shoulder level.  

Consulting 38 C.F.R. § 4.71a, Plate I, it is seen that 
elevation of the arm to shoulder level constitutes 90 degrees 
of motion.  Thus, to meet the criteria for a 30 percent 
rating under Diagnostic Code 5201, the evidence must show 
limitation of shoulder flexion or abduction to 45 degrees.  
The pertinent objective findings, as detailed above, do not 
show limitation to 45 degrees.  Moreover, while the veteran's 
right shoulder pain is acknowledged, his disability picture 
does not most nearly approximate the next-higher 30 percent 
rating, even accounting for additional limitation of function 
due to factors such as pain and weakness.  Indeed, even with 
his discomfort, he was still able to flex and abduct the 
right shoulder to 60 degrees.

The Board has also considered whether any alternate 
Diagnostic Codes may afford the veteran a higher evaluation 
for his service-connected right shoulder disability.  In this 
vein, attention is called to Diagnostic Code 5203, which 
contemplates impairment of the clavicle or scapula.  However 
that Code section provides a maximum benefit of 20 percent.  
As such, it cannot serve as a basis for an increased rating 
here.  There are no other relevant Code sections for 
consideration.  

In conclusion, the competent evidence reveals limitation of 
motion and functionality sufficient to warrant a 20 percent 
evaluation for the veteran's service-connected right shoulder 
disability.  A rating in excess of that amount is not 
warranted.  In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Increased rating- right ankle arthritis


It is again noted that in cases where service connection has 
already been established and an increase in the disability 
rating is at issue, such as here, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Throughout the rating 
period on appeal, the veteran has been assigned a 10 percent 
rating for his right ankle disability pursuant to Diagnostic 
Code 5010-5271.    

Diagnostic Code 5010 instructs that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  

Limitation of ankle motion is addressed by Diagnostic Code 
5271.  Under that Code section, a 10 percent evaluation is 
warranted where the evidence shows moderate limitation of 
motion.  In order to be entitled to the next-higher 20 
percent rating, the evidence must demonstrate marked 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2006).

In the present case, VA examination in May 2004 reveals right 
ankle dorsiflexion to 10 out of 20 degrees.  The veteran had 
plantar flexion to 20 out of 30 degrees.  He had internal 
rotation to 20 out of 30 degrees and external rotation to 10 
out of 20 degrees.  

Again, when evaluating musculoskeletal disabilities, it is 
necessary to consider additional functional limitation due to 
factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, at his May 2004 VA examination, the veteran 
complained of pain rated as 9 out of 10.  He stated that his 
pain was constant.  He also indicated that his ankle pain 
caused him to trip while walking.  His right ankle was 
wrapped in an ace bandage at the time of the examination . 

Other evidence of record also indicates complaints of right 
ankle pain.  For example, a June 2004 VA outpatient treatment 
report noted that the right outer lower leg above the ankle 
was sore to the touch.  

Considering the overall evidence of record, as described in 
pertinent part above, the Board does not find support for the 
next-higher 20 percent rating under Diagnostic Code 5271.  
Indeed, even when contemplating additional functional 
limitation due to factors such as pain and weakness, the 
veteran's disability picture does not most nearly approximate 
marked limitation of motion, as is required for assignment of 
the 20 percent evaluation.  For example, there is no showing 
that the veteran's range of motion decreased with repetition.  

The Board has also considered whether any alternate 
Diagnostic Codes may afford the veteran a higher evaluation 
for his service-connected right ankle disability.  However, 
no other relevant Code sections have been identified.  For 
example, because the evidence fails to indicate ankylosis, 
Diagnostic Code 5270 is not for application.  No other 
Diagnostic codes apply.

In conclusion, the competent evidence does not support an 
evaluation in excess of 10 percent for the veteran's right 
ankle arthritis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for bilateral inguinal hernias is denied.

A 20 percent rating for right shoulder tendonitis with 
rotator cuff tear and capsulitis is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

A rating in excess of 10 percent for right ankle arthritis is 
denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


